Exhibit 99.1 Annual Shareholder Meeting May 11, 2010 Safe Harbor Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. Welcome James Bracke Board Chairman Agenda 1.Business Meeting 2.Company Overview 3.Financial Highlights 4.Questions Board of Directors Starr Kirklin, who served as director from 1989 to 2010, retires from the board as of May 11, 2010. Business Meeting Proposals 1.Election of Directors to three-year term: • Diane Dewbrey • Lyle Jacobson 2.Ratify Grant Thornton LLP as independent auditor for 2010 Vote Adjourn Business Meeting Business Overview John Finke President and CEO Executive Team David Christensen Sr. Vice President & CFO Damon Dutz President of Consumer & Network Solutions Mary Jacobs Vice President Human Resources John Morton President of Business Solutions Lane Nordquist President of Information Solutions Walt Prahl Pres. of Wholesale Solutions & Bus. Development Jennifer Spaude Director of Investor &
